Citation Nr: 0948488	
Decision Date: 12/24/09    Archive Date: 01/05/10

DOCKET NO.  08-37 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of service connection for a 
disorder of the right hand and wrist.

2.  Entitlement to service connection for a disorder of the 
right hand and wrist.

3.  Entitlement to service connection for diabetes mellitus, 
type II (DM).

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for bilateral arthritis 
of the hips and thighs.


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's wife


ATTORNEY FOR THE BOARD

Jon Schulman, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1967 until September 
1968.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an April 2008 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Nashville, Tennessee.

The issue of service connection for bilateral arthritis of 
the hips and thighs is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

The Veteran has indicated to VA his assignment of power of 
attorney to The American Legion to serve as his 
representative before the Board.  At a hearing before the 
undersigned in July 2009, however, the Veteran agreed that he 
was representing himself for the purposes of the issues 
currently before the Board.  Accordingly, while the record 
does not include a formal response from the Veteran's 
assigned representative, The American Legion, this does not 
preclude the Board from adjudicating the issues at hand at 
this time.


FINDINGS OF FACT

1.  Service connection for a disorder of the right hand and 
wrist was denied in a May 2002 rating decision.  The Veteran 
was informed of that determination and did not appeal.  The 
evidence added to the record since the denial action is 
relevant and probative as to the issue of entitlement to 
service connection for a disorder of the right hand and 
wrist.

2.  A disorder of the right hand and wrist was not manifest 
during, and is not attributable, to service.

3.  Diabetes mellitus was not manifest in service or within 
one year of separation, and is not attributable to service.

4.  Hypertension was not manifest in service or within one 
year of discharge, and is unrelated to service.


CONCLUSIONS OF LAW

1.  The May 2002 rating decision denying service connection 
for a disorder of the right hand and wrist is final.  New and 
material evidence sufficient to reopen the claim has been 
received . 38 U.S.C.A. §§ 5108, 5103, 5103A, 5107(b), 7105 
(West 2002); 38 C.F.R. §§ 3.156, 3.159 (2009).

2.  A disorder of the right hand and wrist was not incurred 
in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2009).

3.  Diabetes mellitus was not incurred in or aggravated by 
service, nor can it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

4.  Hypertension was not incurred in or aggravated by 
service, and may not be presumed to have been incurred 
therein. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim: (1) Veteran status; 
(2) existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See, 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Further, this notice must include information that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, the Secretary is required to 
look at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  Such a letter was sent 
to the Veteran in November 2007, thus meeting the 
requirements of notice as related to Kent.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in November 2007 that fully 
addressed all notice elements and was sent prior to the 
initial RO decision in this matter.  The letter provided 
information as to what evidence was required to substantiate 
the claims and of the division of responsibilities between VA 
and a claimant in developing an appeal.  The letter informed 
the Veteran of what type of information and evidence was 
needed to establish a disability rating and effective date.  
Moreover, in a hearing before the undersigned, the Veteran 
was verbally informed of what evidence it was incumbent upon 
him to submit in order to prevail in his claims.

Next, VA has a duty to assist the Veteran in the development 
of the claim.  To that end, VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159 (2008).  Service treatment records have been obtained 
as have records of VA treatment.

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a Veteran's claim for benefits, there are 
four factors for consideration:  (1) whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is 
evidence establishing that an event, injury, or disease 
occurred in service, or evidence establishing certain 
diseases manifesting during an applicable presumption period; 
(3) whether there is an indication that the disability or 
symptoms may be associated with the Veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the Veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the service treatment records are silent as to 
any complaints or treatment for any of the claimed disorders.  
Moreover, the post-service evidence does not indicate any 
complaints or treatment referable to the claimed disorders 
until 30 years following separation.  Furthermore, the weight 
of the competent evidence does not indicate a relationship 
between the current disability and active service.  For all 
of these reasons, the evidence does not indicate that the 
claimed disability may be related to active service such as 
to require an examination, even under the low threshold of 
McLendon.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  In addition to the evidence discussed 
above, the Veteran's statements in support of the claim are 
also of record, including testimony provided at a July 2009 
hearing before the undersigned.  The Board has carefully 
considered such statements and concludes that no available 
outstanding evidence has been identified.  Additionally, the 
Board has reviewed the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Service Connection

The Veteran is claiming entitlement to service connection for 
a disorder of the right hand and wrist, DM, and hypertension.

Veterans are entitled to compensation from VA if they develop 
a disability "resulting from personal injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty." 38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime 
service). To establish a right to compensation for a present 
disability, a Veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" 
requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (C.A. Fed. 
2009) (March 5, 2009).  The absence of any one element will 
result in the denial of service connection. Coburn v. 
Nicholson, 19 Vet. App. 427, 431 (2006).

Where a chronic disease, including arthritis or hypertension, 
is shown in service, or within the presumptive period under 
38 C.F.R. § 3.307 so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however, remote, are service-
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  This rule does not mean, 
however, that any manifestation in service will necessarily 
permit service connection.  Showing chronic disease in 
service requires a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim. 38 C.F.R. § 3.303(b).

As an initial matter, the Board notes that the Veteran has 
not alleged that the claimed disabilities were incurred in 
combat.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) 
(West 2002) are not for application.

1.  Application to Reopen a Claim of Service Connection for 
the Right Hand and Wrist

Service connection for a wrist disorder, at the time referred 
to as "arthritis of the wrists," was previously addressed 
and denied in a May 2002 rating decision.  The appellant was 
informed of the decision and of his right to appeal.  When a 
claimant fails to timely appeal an RO decision denying his 
claim for benefits, that decision becomes final and can no 
longer be challenged.  See DiCarlo v. Nicholson, 20 Vet. App. 
52, 55 (2006).  Except as provided by law, when a case or 
issue has been decided and an appeal has not been taken 
within the time prescribed by law, the case is closed, the 
matter is ended, and no further review is afforded.  However, 
pursuant to 30 U.S.C. § 5108, if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence is 
defined as existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened. VA 
may then proceed to evaluate the merits of the claim on the 
basis of all evidence of record, but only after ensuring that 
the duty to assist the Veteran in developing the facts 
necessary for his claim has been satisfied.  See, Elkins v. 
West, 12 Vet. App. 209 (1999), but see, 38 U.S.C.A. § 5103A 
(West 2002) (eliminates the concept of a well-grounded 
claim).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  Additionally, 
when determining whether the Veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996). In Evans, the 
United States Court of Appeals for Veteran Claims (Court) 
indicated that the newly presented evidence need not be 
probative of all the elements required to award the claim, 
but need only tend to prove each element that was a specified 
basis for the last disallowance.  Id. at 284.

In a May 2002 rating decision, the Veteran was denied service 
connection for arthritis of the hands primarily due to a lack 
of evidence of in-service complaints or treatment referable 
to the hands.

At the time of the last denial, the evidence of record 
included the Veteran's service treatment records showing no 
treatment or complaints of trauma or pain in the hands or 
wrists.  The record also included a statement by the Veteran 
alleging progressive arthritis of the hands.

In May 2002 VA sent the Veteran a letter informing him of the 
RO's denial.  Enclosed with that letter was a copy of VA from 
1-4107 explaining the Veteran's procedural and appellate 
rights.  The Veteran did not appeal from the determination 
and it became final.  38 U.S.C.A. § 7105 (2008).

Since the time of the last final denial in 2002, evidence 
added to the record includes an April 2008 statement 
endorsing cramping and arthritis of the hands when exposed to 
cold weather which, the Veteran said, began after his first 
exposure to cold weather in Germany during active duty.  The 
record also includes radiographic imaging from December 2007 
showing mild periarticular demineralization of the right 
hand, minimal early osteoarthritic changes in the distal 
interphalangeal joint, benign-appearing bony exostosis at the 
proximal phalanx of the second digit medially.

In essence, the evidence added to the record established that 
the Veteran has a diagnosed disorder of the right hand.  

Evidence that is merely cumulative of other evidence in the 
record cannot be new and material even if that evidence had 
not been previously before agency decisionmakers.  38 C.F.R. 
§ 3.156(a), Anglin v. West, 203 F.3d 1343 (Fed. Cir. 2000).  
Considering that a current diagnosis is critical for 
establishment of service connection, and that at the time of 
the last prior denial no such evidence had been associated 
with the record, the new evidence, if accepted, tends to cure 
at least one evidentiary defect in the Veteran's previously 
denied claim.  Accordingly, the evidence is new and material 
and the claim is reopened.

New and material evidence having been received, the 
underlying service connection claim is now for consideration.  
Although the RO has not already considered the merits of the 
claim, the Veteran has received all notice and assistance to 
which he is entitled and thus is not prejudiced by the 
Board's adjudication on the merits at this time.

2.  Disorder of the Right Hand and Wrist

The Veteran's service treatment records do not reflect 
treatment of the right hand or writs during service.  At the 
separation examination in September 1968, the Veteran 
affirmatively reported that he had no history of broken bones 
and no bone or joint deformities.  Examination revealed 
normal upper extremities. 

Based on the foregoing, the service treatment records do not 
show that chronic arthritis was incurred during active 
service.  However, this does not in itself preclude a grant 
of service connection.  Again, service connection may be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  Nevertheless, a review 
of the post-service evidence does not lead to the conclusion 
that currently diagnosed osteoarthritic changes of the hand 
are related to active service, for the reasons discussed 
below.

Following separation from active service in September 1968 
the evidence shows that in May 2000, x-ray imaging taken of 
the Veteran's right hand and wrist revealed periarticular 
demineralization, but no other abnormalities and no localized 
soft tissue edema.  In the case of the Veteran's wrist, 
carpal bones were intact and joint spaces were preserved.  On 
the Veteran's hand, there were no erosive or hypertrophic 
changes.

In June 2000, the Veteran denied any medical problems for the 
preceding month and in December 2003 an evaluation of the 
Veteran was negative for joint pain, stiffness, swelling and 
arthritis.

In December 2007, the Veteran's right hand and wrist had 
shown pain and stiffness intermittently and gradual worsening 
over the past several months.  On x-ray examination mild 
periarticular demineralization of the right hand and wrist 
were revealed, with early osteoarthritic-type changes of the 
distal interphalangeal joints.  No acute abnormalities were 
seen.

In an April 2008 statement, the Veteran indicated that he 
experiences cramping and arthritis of the hands when exposed 
to cold weather, which he says, began after his first 
exposure to cold weather in Germany during active duty.

In considering the lay and medical history as detailed above, 
the Board notes that the amount of time that elapsed between 
military service and first post-service evidence of complaint 
or treatment can be considered as evidence against the claim.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  
However, the Board also notes that the Veteran is competent 
to give evidence about what he has experienced.  See Layno v. 
Brown, 6 Vet. App. 465 (1994).  Moreover, the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit) has held 
that in certain situations, lay evidence can even be 
sufficient with respect to establishing medical matters such 
as a diagnosis.  Specifically, in Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007), the Federal Circuit commented 
that competence to establish a diagnosis of a condition can 
exist when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Similarly, the Court has held that 
when a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation. Barr v. Nicholson, 21 Vet. App. 303 (2007).

In the present case, the Veteran's pain in the hand and wrist 
is capable of lay observation and thus the Veteran's 
statements constitute competent evidence.  The Board must now 
consider the credibility of such evidence.  Again, service 
treatment records do not reflect in-service complaints 
referable to hands or wrists, nor does the Veteran's medical 
separation examination indicate a disorder referable to the 
hands or wrists.  Furthermore, in spite of the Veteran's 
April 2008 statement endorsing continuous symptomatology 
since service, a December 2003 evaluation revealed no joint 
pain, stiffness, swelling or arthritis.  Given these 
inconsistencies in the record, the Veteran's credibility is 
reduced and his statements are of limited probative value in 
establishing chronicity of symptomatology.  Accordingly the 
Board finds the 30 year gap between separation from active 
service and the first documented complaints of pain in the 
right hand or writs to be more probative than the Veteran's 
statements alleging continuity.  We further note that no 
competent medical evidence has been offered that tends to 
establish a connection between the Veteran's current 
complaints of arthritic pain and active duty.

In conclusion, the preponderance of the evidence is against 
the claim, and there is no doubt to be resolved.  38 U.S.C.A. 
§ 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

3.  Entitlement to service connection for DM.

The Veteran is claiming entitlement to service connection for 
diabetes mellitus type II (DC).  As an initial matter, the 
Board notes that the Veteran has not claimed, and the record 
does not show, that the Veteran was exposed to herbicides 
during active service or is otherwise entitled to a 
presumption under 38 C.F.R. §§ 3.307, 3.309 (2008).  However, 
where the evidence does not warrant presumptive service 
connection, the United States Court of Appeals for the 
Federal Circuit has determined that an appellant is not 
precluded from establishing service connection with proof of 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).

Service treatment records do not show any treatment or 
complaints referable to DM during active duty or at 
separation.  Following separation, the Veteran underwent a VA 
examination in January 2008 regarding his DM.  That 
examination revealed that the Veteran was diagnosed 
definitively in 2007 with DM and told that he had been 
borderline for any many years.  No specific etiology of the 
disease was identified.

In an April 2008 statement, the Veteran alleged that it was 
during active duty that he was first introduced to alcohol 
(in spite of this statement, we note that in a September 1999 
medical evaluation, the Veteran indicated that he began 
consuming alcohol to intoxication at the age of 15).  It is 
his belief that excess consumption of alcohol led to elevated 
blood sugar and caused his DM.  The Board has considered the 
Veteran's statement to that effect, however, we find that the 
issue of causation of DM is a complex medical issue that is 
beyond the realm of a layman's competence. See Jandreau, 
supra.  Hence, while the Veteran may attribute his disease to 
alcohol consumption in-service, he does not have the 
requisite medical training to provide a competent opinion as 
to the etiology of his claimed disability. Id.

The record, in fact, contains no competent evidence 
suggesting such a connection.  Accordingly the weight of the 
evidence is against the Veteran's claim.  

As the preponderance of the evidence is against the claim, 
there is no doubt to be resolved.  38 U.S.C.A. § 5107(b), 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

4.  Entitlement to service connection for hypertension.

The Veteran has claimed entitlement to service connection for 
hypertension.  Service treatment records, including the 
Veteran's separation examination, show no complaints or 
treatment referable to the disorder.  At separation, the 
Veteran's blood pressure was 116/68 and his sitting heart 
rate was 76.  The Veteran indicated that he did not have a 
history of pounding heart, palpitations, high blood pressure 
or low blood pressure.

Based on the foregoing, the service treatment records do not 
show that chronic hypertension was incurred during active 
service.  However, this does not in itself preclude a grant 
of service connection.  Again, service connection may be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  Nevertheless, a review 
of the post-service evidence does not lead to the conclusion 
that hypertension is related to active service, for the 
reasons discussed below.

Following separation, the record first indicates hypertension 
during a September 1999 medical examination where a history 
of hypertension and atrial flutter was indicated.

In April 2000, the Veteran's blood pressure was 149/70 and 
139/70 with a pulse rate of 76.  He had an irregular rhythm 
and no pedal edema.  The impression was cardiomyopathy and 
hypertension.  

A report from a January 2008 VA examination indicated that 
the Veteran's hypertension was not related to DM.  The 
examiner's notes indicate that the Veteran had hypertension 
for "about 10 years" before he was diagnosed with DM.  As 
the record indicates the Veteran was first diagnosed with DM 
in 2007.  It follows that the Veteran had hypertension 
beginning in approximately 1997, almost 30 years after 
separation.

In considering the lay and medical history as detailed above, 
the Board notes that the amount of time that elapsed between 
military service and first post-service evidence of complaint 
or treatment can be considered as evidence against the claim.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  
However, the Board notes that the Veteran is competent to 
give evidence about what he has experienced.  See Layno v. 
Brown, 6 Vet. App. 465 (1994).  Moreover, the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit) has held 
that in certain situations, lay evidence can even be 
sufficient with respect to establishing medical matters such 
as a diagnosis.  Specifically, in Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007), the Federal Circuit commented 
that competence to establish a diagnosis of a condition can 
exist when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Similarly, the Court has held that 
when a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation. Barr v. Nicholson, 21 Vet. App. 303 (2007).

In the present case, hypertension is not a disorder which is 
capable of lay observation.  Thus the Board relies on the 
competent medical evidence of record in reaching our decision 
in this matter.  To that we reiterate that the evidence shows 
the Veteran's hypertension dates to 1997 and at separation no 
disorder referable to the disease was noted.  Accordingly as 
there is no competent evidence of in-service causation, the 
preponderance of the evidence is against the claim, and there 
is no doubt to be resolved.  38 U.S.C.A. § 5107(b), Gilbert 
v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

ORDER

The application to reopen the claim of entitlement to service 
connection for a disorder of the right hand and wrist is 
granted.

Service connection for a disability of the right hand and 
wrist is denied.

Service connection for diabetes mellitus type II is denied.

Service connection for hypertension is denied.


REMAND

The Veteran has claimed entitlement to service connection for 
arthritis of the hips and upper thighs.  During a July 2009 
hearing before the undersigned, the Veteran indicated that he 
had experienced hip pain during active duty, but did not 
report such pain on separation as he was anxious to go home.  
An August 2009 statement submitted by the Veteran's sister 
indicates that when the Veteran returned home from active 
duty he "would always complain about pain in his back or 
hips."  X-ray imaging taken in January 2007 revealed 
osteoarthritic spurring at the right hip joint and 
degenerative spurring at the left acetabulum. 

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a Veteran's claim for benefits, there are 
four factors for consideration:  (1) whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is 
evidence establishing that an event, injury, or disease 
occurred in service, or evidence establishing certain 
diseases manifesting during an applicable presumption period; 
(3) whether there is an indication that the disability or 
symptoms may be associated with the Veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
Veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, although service treatment records do not 
indicate in-service treatment or complaints referable to the 
hips or thighs, the Veteran has endorsed continuous 
symptomatology since separation and a statement from the 
Veteran's sister corroborates this allegation.  Furthermore, 
the record includes evidence of a current disability.  We 
find that under the requirements of McLendon, the Veteran is 
entitled to a VA examination to determine the etiology of his 
current hip and upper thigh arthritis.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran is to be scheduled for a 
VA examination by a physician 
knowledgeable in orthopedics.  The 
examiner is to opine as to the nature and 
etiology of any current hip and/or thigh 
disorder.  The examiner should state 
whether it is at least as likely as not 
that any current hip and thigh disability 
is related to active service.  The 
examiner should be provided with the 
Veteran's claims file and indicate that he 
or she reviewed the file.

2.  Thereafter, the claim should be 
readjudicated by VA.  If the benefit 
sought remains denied, the Veteran and 
his representative should be provided 
with a supplemental statement of the 
case.  Am appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
ROBERT E. O'BRIEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


